Title: From Alexander Hamilton to John Heth, 6 December 1799
From: Hamilton, Alexander
To: Heth, John


          
            Sir,
            N.Y. Decr. 6th. 1799
          
          Your two letters of the 28th. of Oct. and the 28th. of Novr. have been duly received—
          You are at liberty to dispose of yourself as you please until the first of March next—when I shall expect you again to report yourself to me, in order to receive yr. destination for Service—
          With —
           Capt. John Heth 3d. U.S. Regt. Richmd.
        